Dillon J.
The appellant,-Pratt, rests his claim for a reversal of the ruling of the District Court, upon two grounds:
i. attach-property'¡?t custodia tesis. 1st. That the money levied on by Patterson’s execution, was in custodia leqis, and therefore not • i ° 1 liable to be seized on execution or by garnishment.
2d. That the execution creditor, or others, have misused and abused the process of the law, and should not be allowed to reap any advantage therefrom.
■ These positions we will examine separately in the order stated.
Aside from statuory provision, the weight of authority would seem to be, that money in the custody of the law, is not subject to levy or garnishment. See authorities collected in Drake on Attach.,- § 503 and following. It may perhaps admit of question, whether as respects the process of gar*361nishment, this was the wiser and better rule. But this consideration is not material, because in this State tbe law on this subject is declared by legislative enactment.
“ A sheriff or constable may be garnisheed for money of the defendant in bis bands.” Rev., § 3196.
“ When the property to be attached, is a fund in court,” it may be attached or levied upon in the way pointed out by statute. Rev., §§ 3197, 3270.
The money out of which tbe District Court ordered Patterson to be paid, was a “fund in court” within the meaning and design of tbe statute. The appellant argues, that the statute contemplates a fund “ that has come into court legitimately by civil process, or by the consent and volition of the execution debtor.”
■ It is a sufficient reply to this position, that there is nothing in the agreed statement of facts showing that the court did not acquire possession of the money legitimately; and that in our opinion a fund may properly find its way into court without the consent or volition of the party from whom it was obtained.
2. fbaud: process, In regard to the other ground taken by the appellant, viz.: that the money was obtained from him by force or fraud, and the abuse of the process of the law, and that tbe law will not allow him to suffer in consequence, or the illegal actors to gain any benefit therefrom, we admit the principle of law contended for, but deem it inapplicable to the facts of the present case.
The powers and processes of the law are given for the purposes of justice. Persons may not unwarrantably make use of the machinery of criminal law to accomplish private ends. To prevent the authority with which the law clothes its officers from being abused, perverted, or exceeded, the law sternly proclaims, in tbe language of Lord Holt, “ that no lawful thing can be founded on a wrongful act;” that no valid lights shall be builded upon a foundation of *362fraud, official oppression, or abuse of official power, or perversion by individuals of the law’s machinery and authority. There is too much temptation to do this, but “ the wise policy of the law has put the sting of disability into the temptation,” by declaring that those who abuse it shall reap no advantage therefrom. Pomeroy & Co. v. Parmlee, 9 Iowa, 140; S. C., 10 Id., 154.
But we see no evidence of an abuse of the law, in the case at bar, by any party, much less by the appellee. One Dunn, and not the appellee, caused the search warrant to be issued. It is not shown that the appellee knew it was to be applied for. It is not shown that this was a scheme between Dunn and appellee to get hold of the money of the appellant. The charge against Pratt is not shown to have been a fabricated or a false one; and the record fairly warrants the inference, at least does not negative it, that Dunn, in causing Pratt to be searched, “got,” to use a phrase which has become historical, “the right pig by the ear.” See State v. Pratt, 20 Iowa; 3 Hume’s Eng., ch. 30, p. 182.
The money was properly returned by the sheriff to the justice for identification, and by the justice to the District Court.
In ordering Patterson to be paid, the District Court did exactly right, and its judgment is accordingly
Affirmed.